Hoke, J.,
after stating the case: The effect of defendant’s plea, in our opinion, was to put in issue the title to the strip of land in dispute between the parties, and, in such ease, the Court has recently held that a judgment will operate as an estoppel both on the title and as to the correct location of the line. This being true, we are of opinion that the defendant was entitled to have her testimony, tending to show actual adverse and continuous occupation for thirty years and over, considered ■by the jury, either on a direct issue as to title or on the issue as to the correct location of the present divisional line. See Whitaker v. Garren, 167 N. C., 658; Woody v. Fountain, 143 N. C., 66.
For the error indicated, defendant is entitled to a new trial, and it is so ordered.
New trial.